 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNathan Scherr,Howard Perlow,Kenneth Hesson,Harold Cohen,Victor Cohen,Robert Footlick,RobertPickner,StuartWeitzman,AlbertWeitzman,RonaldWeitzman,and Kenneth S.Cooper d/b/a Blast Soccer Associates d/b/aBaltimoreBlastandMajor Indoor SoccerLeague Players Association,affiliated with Fed-erationofProfessionalAthletes,AFL-CIO.Case 5-CA-18686June 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 26, 1988, Administrative Law JudgeDavid S. Davidson issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.We agree with the judge that the Respondentviolated Section 8(a)(5) and (1) of the Act by uni-laterallyadjustingemployeeResadKunovac'sgrievance without honoring the Union's statutoryright to be present at the settlement discussion.However, we find merit in the Respondent's excep-tion to the judge's recommendation remedy insofaras the remedy includes an automatic setting asideof the individual agreement reached between Kun-ovac and the Respondent on February 13, 1987.Although the Board customarily directs an employ-er to restore the status quo ante if it has taken uni-lateral action to an employee's detriment, we areunable in this instance to determine definitivelywhether the Respondent's grievance adjustmentwas detrimental to Kunovac in any regard. There-fore,we shall order the status quo ante restoredconditioned on Kunovac's affirmative desire as ex-pressed through his collective-bargaining represent-ative.'The Respondent accordingly shall set asidethe unilaterally adjusted grievance if the Unionelectswith Kunovac's concurrence to have previ-ous conditions restored.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawISeePostal Service,281NLRB 215 (1986),Dura-Vent Corp,257NLRB 430, 433 (1981)judge as modified below and orders that the Re-spondent,Nathan Scherr, Howard Perlow, Ken-neth Hesson,Harold Cohen, Victor Cohen, RobertFootlick, Robert Pickner, Stuart Weitzman, AlbertWeitzman,RonaldWeitzman, and Kenneth S.Cooper, d/b/a Blast Soccer Associates d/b/a Balti-more Blast, Baltimore,Maryland, its officers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.1.Delete paragraph 1(a) and reletter the subse-quent paragraph.2. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a)On request by the Union with the concur-rence of Resad Kunovac, set aside the February 13,1987 agreement which unilaterally adjusted theKunovac grievance."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withtheMajor Indoor Soccer League Players Associa-tion, affiliated with Federation of Professional Ath-letes,AFL-CIO by adjusting contract grievanceswith individual unit employees without affordingthe Union the opportunity to be present at such ad-justment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WILL, on request of the Union with the con-currence of Resad Kunovac, set aside the February13, 1987 agreement which unilaterally adjusted theKunovac grievance.NATHANSCHERR,HOWARD PER-LOW,KENNETHHESSON,HAROLDCOHEN,VICTORCOHEN,ROBERTFOOTLICK,ROBERTPICKNER,STUART WEITZMAN, ALBERT WEITZ-MAN,RONALDWEITZMAN,ANDKENNETH S. COOPER D/B/A BLASTSOCCER ASSOCIATES D/B/A BALTI-MORE BLAST289 NLRB No. 11 BLAST SOCCER ASSOCIATES85James P. Lewis, Esq.,for the General Counsel.Adin C. Goldberg, Esq. (Spengler, Carlson, Gubar, Brodsky& Frischling),of New York, New York, for the Re-spondent.Timothy EnglishandPeterMcGee,Esq&,of Washington,D.C., for the Charging Party.DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,AdministrativeLaw Judge. Thiscase was tried at Baltimore,Maryland,on 3 September1987. The Unionfiled the charge on 2 March 1987, andthe Regional Director issued the complainton 14 April1987. Theissue is whether Respondent'violated Section8(a)(5) ofthe Actby settling a grievance with a memberof the bargaining unit representedby the Unionwithoutgivingthe Unionan opportunityto be presentat the ad-justment of the grievance.On the entire record,including myobservation of thedemeanor of the witnesses, and after consideration of thebriefs filedby the parties,Imakethe followingFINDINGS OF FACT1. JURISDICTIONRespondent,a partnership,operates a professionalindoor soccer team at Baltimore,Maryland. In thecourse of its operations,itannuallyderivesgross reve-nues in excess of$500,000 and purchases goods and ma-terials in excess of$10,000,whichitcauses to be trans-ported and delivered in interstate commerce.Ifind thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act andthat theUnionis a labor organizationwithin themeaningof Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. The FactsAt all timesmaterial theUnion (MISLPA) has beenthe exclusive collective-bargaining representative of aunit including all soccer players undercontract with theMajor IndoorSoccer League,Inc. (MISL),and itsmember teamsof whichRespondent is one.The mostrecent collective-bargaining agreementbetweenMISLand the Unionruns from 28 March1986 to 30 June 1989.The collective-bargaining agreementcoversterms andconditions of employment of those in theunit,but alsoprovides for individual contracts between players andmanagement,as follows:agreementswithindividual Players.The MISLPAauthorizes the Clubs,for the termof thisagreementonly, toenter into, negotiate and execute individualemployment agreements.Section 2.Rightof Union to Participate:For pur-poses of this agreement,MISL Clubs and theLeague recognize that the MISLPAhas a right toattend all individual negotiating sessions,absent anexpress waiver tothat effect by the MISLPA. TheMISLPA authorizes the Clubs for theterm of thisagreementonly toengage in individual negotiatingsessionswithPlayerswithout the participation oftheMISLPA. MISL Clubsagree to negotiate withthe MISLPAor its agent inorder tofacilitate agentregulation.Section4. Subjects for Individual Agreements:Thesubjects and limitations of individual agreements aredescribed in the form attached hereto as AppendixA. Club will provide every Player or prospectiveplayer with a copy of said form during individualnegotiations.Section5.Standard Player Contract:All playersshallbe required to execute the MISL StandardPlayer Contract.Upon the completion and execu-tion of each Standard Player Contract,or amend-ments thereto, such contract or amendments, if any,and Appendix A referred to above in Section 4,shall be forwarded to the MISLPA ten (10) daysafter receipt by the Commissioner'sOffice.Section 6.Expedited Arbitration:The MISLPAshall have the right to challenge the validity of anyindividual contract through expedited arbitrationwithin ten(10) days of its receipt of the individualcontract in question on the following grounds:(a) Incompleteness in expression of its terms;(b)Any conflict betweenitsterms and theCollective Bargaining Agreement between MISLand MISLPA (including attachments);(c)The Club, or a Club official, has made oragreed to make payment or convey anything ofvalue to any firm or person for legal or represen-tational services provided to a Player in connec-tionwith the negotiation of a contract betweensuch Club and Player that is not set forth in theMISL Standard Player Agreement or attach-ments thereto.Insofar as material,Appendix A provides:FORM DESCRIBING THE SUBJECTS FORINDIVIDUAL AGREEMENTSArticle XIXIndividual NegotiationsSection 1.Union's Limited Waiver:For purposesof this agreement, MISL Clubs and the League rec-ognize that,absent an expresswaiver by theMISLPA, they couldnot negotiate or execute'Respondent's name appears in the caption as amended at the hearing.The soleissuesto be negotiated between the Cluband the Player in individual negotiations are the fol-lowing:(1) His salary, additional compensation,such assigning bonuses or performance bonuses or incen-tive bonuses;(2) Lodging and/or automobile allowances;(3) Payment schedule; 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(4)Guarantee, no-cut, and no-trade provisions;(5) Educational payments;The Club cannot negotiate any benefits, terms, orother conditions of employment with individualPlayers which conflict in any way with (decreasingor modifying benefits) the terms of the CollectiveBargainingAgreement.Pursuant to these provisions on 10 June 1983 Respond-ent entered into an individual agreementwith playerMesad Kunovac for four playing seasons beginning on 1October 1983 and ending 31 May 1987 "unless extended,terminated,or renewed as specified elsewhere in his con-tract."The agreement provides in section 6.2 that Re-spondent may terminate the agreement on written noticeif the player shall at anytime among other things "fail, inthe opinionof the Club'smanagement,to exhibit suffi-cient skill or competitive ability to qualify for or contin-ue as amember of the Club's team."Among its specialprovisions the agreement provided that a portion of theplayer's salary each season was to be payable to theplayer'sagent BrankoPerovanovic. It also provided,"Allmonies guaranteed, provided player passes clubphysical each season."On 3 July 1985, pursuant to section 6.2 Respondent'sexecutivevicepresidentand head coach, KennethCooper, notifiedKunovac that Respondent did notintend to bring him back for the next soccer season.On 24 October 1985, the Union by letter to Respond-ent's counsel, Rachel Zelkind, filed a grievance on behalfof itself and Kunovac protesting the failure of Respond-ent to pay any of his guaranteed salary after 1 October1985. By letter of 7 November 1985, Zelkind replied rais-ing procedural objections and denying that Respondenthad any continuing salary obligation to Kunovac underthe terms of the agreement taken as whole.On 2 December 1985 the Union and Kunovac filed anotice of appeal to George Nicolau, permanent umpireunder the collective-bargaining agreement, seeking arbi-tration of the grievance.Around that time, the Union's assistant director PeterMcGee and Zelkind spoke about setting up a meetingwith Kunovac's agent Perovanovic to discuss settlementof the grievance, and on 5 December 1985 Perovanovic,McGee, and Zelkind met at Zelkind's office. McGee andPerovanovic proposeda settlementfigure that Zelkindrejectedas excessive.At that time McGee informed Zel-kind of the request for arbitration that she had not yetreceived. Zelkind told them that Respondent intended toraise all itsprocedural and substantive objections to thegrievance.At the conclusion of the meeting, the parties remainedinterested in settlement. McGee indicated to Perovanovicand Zelkind that settlement should be pursued, and askedPerovanovic to keep him apprised. McGee left Zelkindwith the understanding that she and Perovanovic shouldtalk.About 2 weeks later, in mid-December Perovanovicagain appeared in Zelkind's office with another playerwho was a friend of Kunovac and they discussed settle-ment of the Kunovac grievance further. Two or threedays later she phoned McGee and told him of the meet-ing, indicating that she was open to further discussion ofthe grievance.McGee did not protest her meeting withPerovanovic or indicate a desire to be present at anyfuture meetingbetween Zelkind and Perovanovic. Therewere no furthermeetingsbetween them.2Processing of the grievance continued. At Respond-ent's request the arbitrator heard the issues of untimeli-ness and arbitrability separately before hearing the griev-ance on its merits. On 30 May 1986 Arbitrator Nicolauissued an interim award finding that the claim of Kuno-vac and the Union was arbitrable. On 2 October 1986 thearbitrator issued a second interim award finding that thegrievance and the appeal to arbitration were timely.Although neither McGee nor Zelkind participated infurther settlement discussions afterDecember 1985,Cooper had settlement discussions with Perovanovic in1985 and 1986.In January 1987 Perovanovic met with Cooper in Bal-timore about another matter. In the course of the meet-ing he asked about Kunovac and said that they wantedto settle. Cooper asked if he was representing Kunovac,and Perovanovic answered affirmatively. He asked Pero-vanovic what he wanted to settle for and Perovanovicgave a figure of $30,000. Perovanovic indicated that hehad spoken to Kunovac and his wife and that Mrs. Kun-ovac wanted Cooper to call him. Cooper eventuallyreached Mrs. Kunovac by telephone in Yugoslavia. Hetold her of his conversation with Perovanovic, and sheindicated that the proposed figure was acceptable to herand her husband.Following this conversation Cooper got approval fromRespondent's other owners and arranged to meet Kuno-vac on 12 February 1987 in London to complete the set-tlement.2Zelkmd so testified and I have credited her Initially, McGee testifiedthat this meeting occurred before the Union appealed the grievance toarbitration and that there were no settlement discussions after the appealwas filedAfter Zelkind testified,McGee testified that her testimony refreshedhis recollectionHe testified that after Zelkmd rejected the proposed set-tlement figure he told her that they would go forward with the griev-ance, while continuingto tryto settle itDuring the discussions it becameclear that an obstacle to settlement was the fact that under Kunovac'sagreement there were payments due Perovanovic linked to the paymentsdue Kunovac. According to McGee, he "left it that Mr Perovanovicwas welcome to try to work out some kind of-to discuss some kind ofsettlement languagewith the Club, both on behalf ofhimself and onbehalf of the player,and I left itwith Mr Perovanovic and Ms. Zelkindthat if they were able to arrive at such a settlement document,at such asettlement agreement,that thatwould be fineas long as the union wasable to put final approval on it, since we were involved with a griev-ance " McGee also testified that in his mid-December telephone conver-sationwith Zelkind he repeated that the Union would have to approveany final settlementZelkind denied that McGee ever told her that theUnion would have to approve any settlement agreementIt is understandable that in the lapse of almost 2 years between the De-cember 1985 conversations and the hearing in this case,neither Zelkindnor McGee had a verbatim recollection of their December conversations.Yet, it appeared that until Zelkind testified,McGee had no recollectionof conversations between them after the grievance was appealed to arbi-tration, and it is impossible to avoid the conclusion that McGee's re-freshed recollection was colored, however unconsciously,by the positiontakenby theUnion in this case I do not credit McGee's testimony thathe stated that the Union would have to approve any final settlementreached between Zelkind and Perovanovic. BLAST SOCCER ASSOCIATES87Sometime before Cooper's trip, John Kerr,the Union'sdirector,and McGee heard rumors that Perovanovic wastrying to settle the grievance.On 5 February Kerr wroteCooper that it had come to his attention that he wastrying to settle the Kunovac case directly or indirectlywith Kunovac and that he wanted to remind Cooper thatthe grievance was filed by the Union and therefore couldnot be settled through the player's former agent.Cooper left for London on 8 February and did not seeHerr's letter until his return.In the meantime on 12 February Cooper met Kunovacin London.He gave Kunovac a draft of a proposed set-tlement agreement and arranged to meet him again thenext day. The next day Kunovac arrived wih a friend torepresent him and signed the agreement.The agreement captioned"Termination of StandardPlayer Agreement and Release," provided,among otherthings:5.Player,for himself,his successors and assignsand his agents and representatives hereby remises,releases and forever discharges Team,its successorsand assigns,employees,agents, attorneys,and thoseindividuals and entities who hold partnership inter-ests in the Team from all . . . claims . . . griev-ances, arbitrablematters. . .whatsoeverwhichPlayer,his assigns,representatives and agents mayhave, now or in the future,against Team,its succes-sors, assigns, employees,agents, attorneys and thoseindividuals and entities who hold partnership inter-ests in the Team. . .arising out of or related to (i)the Employment Agreement,(ii)the Player's em-ploymentby theTeam under the EmploymentAgreement or otherwise, (iii) the termination of theEmployment Agreement and Player's employmentthereunder, (iv) this Agreement and the formationhereof and the provisions hereof and the enteringherein ... .7. In the event that Player and/or the Team hasinitiated,prior to the date hereof,a grievanceand/or any action in regard to the EmploymentAgreement or the performancethereof, that partywho initiated such grievance or action immediatelyshall take any and all actions necessary to terminatethe same and shall instruct either the MISL and/ortheMISLPA,as appropriate,to terminate anygrievance and/or action which such entity mayhave initiated and/or furthered in any capacitywhatsoever in regard to (i) the Player and/or Teamas appropriate,(ii) to the Employment Agreement,(iii) to the performance of the terms thereof and/or(iv) to Player's employment by the Team. In theevent that Player and/or Team respectively has au-thorizedorappointed theMISL and/or theMISLPA respectively to represent it or otherwiseact as its agent in the above mentioned grievanceand/or action,the Player and/or the Team herebywithdraws and terminates such authorization andappointment.This agreement is a bar to either thePlayer or the Team or anyone on their respectivebehalf or for their respective benefit directly or in-directly,continuing or participatinginany waywhatsoever in any action as mentioned above.Cooperdid not respond to Kerr's 5February letterafter finding it on his return from England, but ZelkindsenttheUnion a copy ofthe terminationof standardplayer agreement and release executedby Kunovac.On 24 February Zelkindsent the following letter toArbitratorNicolau:Enclosedis a copy of a writingstyled "Termina-tion of StandardPlayerAgreement and Release"("Termination") dated February 13, 1987,executedby Blast Soccer Associates("BSA") and ResadKunovac.The Terminationspeaks for itself, andbased thereon,I formally requestthat youdismissthe arbitrationnow beforeyou concerning perform-ance ofthe StandardMISL PlayersAgreement be-tweenMr. Kunovacand BSA,regardless of thepartybringing the grievance.On even date herewith,I have senta copy of thisletter and the enclosed documenttoW. BuckleyBriggs,Esq.,appearingbeforeyou for theMISLPA.B. DiscussionThe General Counsel and the Union contend that Re-spondent violated Section 8(a)(5) by settling the Kuno-vac grievance without giving the Union the opportunityto be present at the adjustment.Respondent does not dispute that absent a waiver, thesecond proviso to Section 9(a) of the Act required it togive a representative of the Union an opportunity to bepresent at the adjustment of the grievance.Top Mfg.Co.,249 NLRB 424(1980).3 Respondent contends, however,that a waiver is to be found in the collective-bargainingagreement as well as in the conduct of Union Represent-ativeMcGee relating to the grievance.It is well settled that the Board will not lightly inferwaiver of statutory rights.Rather there must be a clearand unmistakable showing that statutory rights have beenwaived.4As set forth above,the collective-bargaining agree-ment in article XIX authorized Respondent to "enterinto, negotiate and execute individual employment agree-ments" (sec. 1), and "to engage in individual negotiatingsessionswith Players without the participation of theMISLPA" (sec. 2).The collective-bargaining agreementprovided that among the issues for individual negotiationwere salary and guarantees.The issue raised by the grievancefiledby the Unionand Kunovac is whether under the compensation sched-STherethe union filed a grievance over an employee's discharge.After an arbitrator awarded reinstatement and backpay,the employer ne-gotiated directly with the employee to settle the grievance by payment ofbackpay without reinstatement.The Board found that the employer vio-lated Sec.8(aX5) of the Act by bypassing the union to negotiatedirectlywith the employee and by settling the grievance without giving the bar-gaining representative an opportunity to be present. Here there is no con-tention that Respondent bypassed the Union by engaging in direct negoti-ations with Kunovac4 Owens-Corning Fiberglas Corp.,282 NLRB 609 (1987) MDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuleand guarantee included in Kunovac'sindividualagreement Respondent had any remaining financial obli-gations to Kunovac after it notified him that it did notintend to bring him back for the 1985-1986 season.Respondent contends that because the collective-bar-gaining agreement specifically authorized individual ne-gotiations and agreement with respect to compensationand guarantees,italso authorized individual negotiationsand agreement to resolve grievances arising over theseissues.Although the Union's waiver of its right to par-ticipate in individual negotiations under articleXIX, sec-tion 2 seems broad enough to encompass grievance nego-tiations as well as negotiations leading toward individualemployment contracts, the authority to enter into indi-vidual agreements is narrower. It is directed specificallyto individual employment agreements, it provides thatsuch agreements shall be submitted to the Union, and itprovides the Union with the right to challenge the valid-ityof an individual agreement on certain specifiedgrounds, with any disputes to be resolved by arbitration.Thus, although the authorization to negotiate with play-ers individually is broad, the authority to enter into indi-vidual agreements is narrower, and the specification ofindividual employment agreements and the procedure forreviewing them indicates that it is not so broad as to in-clude agreements resolving disputes over termination.Indeed, those disputes typically are disputes to be re-solved through a grievance procedure, and here thegrievance procedure specifically contemplates grievancesfiled by the Union and/or players involving the interpre-tation, application, or compliance with the terms of thecollective-bargaining agreement or the standard playeragreement.5Accordingly, I conclude that the waiver contained inarticleXIX authorized Respondent to negotiate directlywith Kunovac or his agent over settlement of the griev-ance but not to enter intoan agreementadjusting thegrievance without giving the Union an opportunity to bepresent. 6Respondent contends that in any event the Unionwaived its right to be present at the adjustment of theKunovac grievance by McGee's statements to Zelkindon 5 December 1985 and in their mid-December tele-phone conversation.Although I have credited Zelkind's version of thoseconversations and find that McGee gave verbal approvalto continued settlement discussions between Zelkind and6 In the arbitration proceedingover the Kunovacgrievance,Respond-ent argued that the issue of compliancewith the compensationand guar-antee provisions of thestandard player agreementbetweenRespondentand Kunovac was not a grievance cognizable under thecollective-bar-gaining agreement.In hisfirstinterim award thearbitrator rejected thatcontention6 In connection with its contractualwaiver contention,Respondentargues in its brief thatthe 13 February1987 termination of standardplayer agreement and release dealsonly with Kunovac'sgrievance andnot with theUnion'sRespondent states, "Kunovac's settlement may, ofcourse,have some impact on the grievanceor upon anyremedy, butthese are mattersfor thearbitrator to determineClearly, however, the 13February1987 agreementdid not purport to affect theUnion's right topursue its grievance to arbitration."This contention is at odds with Zel-kind's 24 February1987 letter to the arbitrator requesting dismissal of thearbitration based on the termination agreement"regardlessof the partybringing the grievance "Perovanovic, I cannot conclude that this verbal approvalwent beyond the Union's contractual authorization of in-dividual negotiations between players and teams withoutthe Union's presence contained in articleXIX, section 2.Respondent stresses that McGee never told Zelkind thatthe Union would have to be present at the adjustment orwould have to approve it. However, waiver must be ex-press.What Zelkind understood was that she and Pero-vanovic should continue to talk and that Perovanovicshould keep McGee informed. The first portion entailedno more than the contractual waiver. The second addednothing to it.McGee was silent about what wouldhappen if and when negotiations produced agreement be-tween Respondent and Perovanovic. Had Zelkind gonefurther to state an understanding that she and Perovano-vic could adjust the grievance finally without furtherunion involvement,and had McGee remained silent inthe face of such an assertion, then waiver of any furtherunion role might be inferred from his silence. But noth-ing was saidthat requiredMcGee to speak further inorder to avoid waiving what both the agreement and thestatute required.7Accordingly, I find that McGee's conduct did notwaive the Union's right to be present at the adjustmentof the Kunovac grievance.8Having found no waiver by the Union of its rights, Iconclude that Respondent violated Section 8(a)(5) and(1) of the Act by adjusting the grievance filed by theUnion and Kunovac through the execution of the 13February 1987 settlement agreement without honoringthe Union's statutory right to be present at such adjust-ment.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction to effectuate the purposesof the Act.The General Counsel requests that the remedy includesetting aside the grievance adjustment obtained by Re-spondent as a result of its unlawful conduct,citingTopMfg. Co.,supra,249 NLRBat 426.Although there wasan additional violation found inTopMfg.not presenthere,9 I find that the rationale advancedby the GeneralCounsel for requiring the same remedy is persuasive.Absent setting aside the adjustment of the Kunovacgrievance,there can be no effective remedy for Re-spondent's failure to afford the Union its rights.Howev-er, I reject the General Counsel's further contention thatthe remedy should include a visitatonal clause. Apartfrom the arguments in support of the general contentionthat such clauses should routinely be included in allBoard orders,which it should be clear by now that theBoard has rejected,theGeneral Counsel points to noChallenge-Cooke Bros,282 NLRB 21 (1986);Borden Inc,261 NLRB64, 82 (1982), enfd. 711 F 2d 348 (D C Cir 1983)8 In view of this conclusion,Ifind it unnecessaryto consider othercontentionsof theUnion relatingto the effectiveness of McGee's con-ductas a waiver9I e , direct dealing withthe grievantin derogationof the employer'sbargaining obligation.See fn 3, above BLAST SOCCER ASSOCIATESspecial circumstances that would warrant such a clausein this case.CONCLUSIONS OF LAW1.Nathan Scherr, Howard Perlow, Kenneth Hesson,Harold Cohen, Victor Cohen, Robert Footlick, RobertPickner,StuartWeitzman,AlbertWeitzman,RonaldWeitzman, and Kenneth S. Cooper d/b/a Blast SoccerAssociates d/b/a Baltimore Blast constitute an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Major Indoor Soccer League Players Association,affiliatedwith Federation of Professional Athletes, AFL-CIO is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.The following employees of members of MajorIndoor Soccer League, Inc., including Respondent, con-stitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All soccer players under contract and amateur play-ers under contract including players on the active,suspended, disabled, military and voluntarily retiredlistsof members of the Association and of the em-ployerswho have authorized said Association tobargain on their behalf, including Respondent, butexcluding all other employees, veteran free agents,managerial and executive personnel, head coachesand supervisors as defined in the Act.4. Since 26 January 1984, the Union has been and nowis the exclusive bargaining representative of all employ-ees in the appropriate bargaining unit for purposes ofcollective bargaining within the meaning of Section 9(a)of the Act.5.By adjusting a unit employee's grievance withoutgiving the Union an opportunity to be present at the ad-justment, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1010 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theORDER89The Respondent, Nathan Scherr, Howard Perlow,Kenneth Hesson, Harold Cohen, Victor Cohen, AlbertFootlick,RobertPickner,StuartWeitzman,AlbertWeitzman, Ronald Weitzman, and Kenneth S. Cooperd/b/a Blast Soccer Associates d/b/a Baltimore Blast,Baltimore,Maryland, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Continuing or giving effect to the 13 February1987 agreement purporting to settle the grievance claimsofMesad Kunovac and Major Indoor Soccer LeaguePlayers Association, affiliated with Federation of Profes-sional Athletes, AFL-CIO.(b)Adjusting bargaining unit employees' grievanceswithout giving the Union an opportunity to be present atany such adjustment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its facility in Baltimore, Maryland, copies ofthe attached notice marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shallbe deemedwaivedfor all pur-poses." If thisOrder is enforced by a judgment of a United States court ofappeals, thewordsin the notice reading "Postedby Order ofthe Nation-alLaborRelations Board" shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."